 

Case 19-11041 Doc3 Filed 01/25/19 Page1 of 2

Fill in this information to identify your case:

 

 

 

Debtor 4 PAMELA PIERCE

First Name Middie Name Last Name
Debtor 2
(Spouse if. filing) First Name Middie Name Last Name

United States Bankruptcy Court forthe: © DISTRICT OF MARYLAND

 

i
Case number
(if known)

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7

If you are an individual filing under chapter 7, you must fill out this form if:
Wi creditors have claims secured by your property, or

 

a you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

 

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

identity the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
Creditors ONEMAIN Cd Surrender the property. ONo
name: O) Retain the property and redeem it.
B Retain the property and enter into a M Yes

Description of 2015 NISSAN ALTIMA 83000

property miles

securing debt, Location: 135 WILLOWBEND
DR APT 3B, Owings Mills MD
21117

Reaffirmation Agreement.
C1 Retain the property and [explain]:

 

 

|Part 2: [St Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases Will the lease be assumed?
Lessor's name: Ci No

Description of leased

Property: Cl Yes

Lessor's name: 0 No

Description of leased

Property: Cl Yes
Official Form 108 Statement of Intention for individuals Filing Under Chapter 7 page 1

Software Copyright (c) 1996-2018 Best Case. LLC - www.bestcase.com Best Case Bankruptcy

 

 
 

 

Case 19-11041 Doc3 Filed 01/25/19 Page 2 of2
Debtor1 PAMELA PIERCE Case number (if known)
Lessor's name: ( No
Description of leased
Property: C] Yes
Lessor's name: Ol No
Description of leased
Property: O Yes
Lessor's name: O No
Description of leased
Property: C yes
Lessor's name: Ol No
Description of leased
Property: Cl Yes
Lessor's name: CI No
Description of leased
Property: O Yes
GENER Sign Below

 

 

t | have indicated my intention about any property of my estate that secures a debt and any personal

irgd lease.
A
x

“PAMELA PIERCE Signature of Debtor 2 ~
Signature of Debtor 4

    

 

 

Date _January 25, 2019 Date

 

Official Form 108 Statement of Intention for individuals Filing Under Chapter 7 page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase com Best Case Bankruptcy

 

 
